Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-22-2003

Belitskus v. Pizzingrilli
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3824




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Belitskus v. Pizzingrilli" (2003). 2003 Decisions. Paper 267.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/267


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT



                  Nos: 01-3747/3824
                   ____________

 WILLIAM M. BELITSKUS; THOMAS ALAN LINZEY;
  BARBARA KNOX; JOHN STITH; ERIC PRINDLE;
      JENNARO PULLANO; RALPH NADER;
      NADER 2000 PRIMARY COMM ITTEE;
PENNSYLVANIA GREEN PARTY; WILL DONOVAN, III

                                v.

     KIM PIZZINGRILLI, in her official capacity
         as Secretary of State of Pennsylvania;
     RICHARD FILLING, in his official capacity
    as the Commissioner overseeing Pennsylvania's
   Bureau of Commissions, Elections and Legislation,

                                 Appellants in Docket No. 01-3747

            Thomas Alan Linzey, John Stith*
     Pennsylvania Green Party and Will Donovan III,

                                 Appellants in Docket No. 01-3824

        * Dismissed Per Clerk's 11/29/01 Order.

               ____________________

      Appeal from the United States District Court
         for the Middle District of Pennsylvania
          (D.C. Civil Action No. 00-cv-01200)
      District Judge: Honorable A. Richard Caputo
                 ____________________
              Argued on September 10, 2002

  Before: NYGAARD, ROTH and WEIS Circuit Judges
                            (Opinion filed September 11, 2003)


D. Michael Fisher
Attorney General
John G. Knorr, III (Argued)
Chief Deputy Attorney General
Chief, Appellate Litigation Section
Gregory R. Neuhauser
Senior Deputy Attorney General
Office of Attorney General
15 th Floor, Strawberry Square
Harrisburg, PA 17120

             Counsel for Appellants/Cross Appellees

Bonita P. Tenneriello, Esquire (Argued)
John C. Bonifaz
Brenda Wright
Lisa J. Danetz
National Voting Rights Institute
27 School Street, Suite 500
Boston, Massachusetts 02108

Jordan B. Yeager, Esquire
Boockv & Yeager
2 West Butler Avenue
P.O. Box 1884
Doylestown, PA 18901

David Kairys, Esquire
1719 N. Broad Street
Philadelphia, PA 19122

             Counsel for Appellees/Cross Appellants




                                            2
                          ORDER AMENDING OPINION

ROTH, Circuit Judge

            IT IS ORDERED that the published Opinion in the above case filed
September 10, 2003, be amended as follows:

              To include Bonita P. Tenneriello’s new address as follows: National Voting
Rights Institute, 27 School Street, Suite 500, Boston, Massachusetts 021108.




                                        By the Court,




                                        /s/ Jane R. Roth
                                        Circuit Judge


Dated: September 22, 2003




                                           3